Detailed Action
The rejection of claims 1, 4, 5, 6 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention in regards to insufficient antecedent is withdrawn in view of Applicant’s amendments to the claims in the Claim Set filed 12/29/2020.
The rejection of claims 1, 4, 5, 6 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention in regards to the unit of measures mPa is withdrawn in view of Applicant’s amendments to the claims in the Claim Set filed 12/29/2020.
                                                                                                                                                                                                 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Yoshinaka (US 20090227751) fails to teach a gel composition comprising an anionic or nonionic emulsifier, whereas Adams (USP 5373044) fails to teach or suggest a gel composition that comprises a content of solids in the anionic or nonionic emulsifier of 0.05 to 1% by mass. Moreover, Yoshinaka and Adams, as a whole, fail to teach a gel composition comprising at least one of an anionic or nonionic emulsifier, wherein the content of solids in the anionic or nonionic emulsifier is 0.05 to 1% by mass, a pH of from 4 to 5.6, wherein the gel composition has a viscosity of from 15,000 mPa-s to 200,000 mPa-s. Therefore, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THURMAN WHEELER/Examiner, Art Unit 1619

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626